—In a matrimonial action in which the parties were divorced by judgment entered November 12, 1980, the former husband appeals from an order of the Supreme Court, Nassau County (Morrison, J.), entered June 3, 1991, which denied his motion for a downward modification of alimony.
Ordered that the order is affirmed, with costs.
Contrary to the former husband’s contentions, neither the unsubstantiated allegations in his affidavit that there had been a substantial change in the former wife’s circumstances nor his claim that his voluntary retirement constituted such a change in his own circumstances demonstrated the need for a hearing (see, Gagliardi v Gagliardi, 18 AD2d 788). The former husband’s papers failed to make a sufficient showing of a substantial change in circumstances warranting elimination or reduction of the alimony award (see, Koch v Koch, 134 AD2d 574; Villano v Villano, 98 Misc 2d 774, 779).
It was not improper for the court to award the former wife counsel fees in the absence of a hearing under these circumstances, where her attorney clearly set forth in his affirmation his hourly rate and the number of hours which he expended representing the wife on the motion. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.